PRESIDING JUSTICE STEIGMANN, dissenting: Because the behavior of respondent Robert Goldman is so odious — after all, it is not every day that one can breach one’s fiduciary duty to both one’s mother and one’s son by performing the same reprehensible act — I find it distasteful to dissent. Yet, at the risk that my dissent be viewed as somehow supporting the outrageous behavior of Robert Goldman, I dissent nonetheless. Although the majority opinion does a masterful job of constructing an argument showing that Robert Goldman violated an order of the court, careful analysis reveals that he did no such thing. In short, the trial court correctly found that Robert Goldman was not in contempt of the order the court entered March 5, 1991, because “said Order does not specify the source of the payments” Robert Goldman was to use for his son’s educational expenses. The question the majority opinion cannot answer and still adhere to its holding is the following: If Ada Goldman (Robert’s mother and the settlor of the trust in question) had been alive and had Robert asked her to pay Brian’s school directly for Brian’s educational expenses because Robert did not have the financial resources to make those payments, and if she in fact did so, would the majority still conclude that Robert was in contempt of court because “he had not made the payment ‘out of [his] property,’ ” as the majority claims section 513 of the Act requires? Or, in another hypothetical, if Robert Goldman had won the lottery and directed that some of his lottery proceeds be paid directly to the school to meet Brian’s educational expenses, would the majority similarly hold that this also was a violation of the payment order? The answers to the above questions make clear that this court ought not second-guess the trial judge’s determination that Robert Goldman’s conduct — however odious — did not violate any orders of the court. Simply because this court finds that conduct reprehensible is not a sufficient reason to reverse. The trial court obviously did not like it much either, and Robert Goldman may well face further sanctions — possibly even criminal — for his abuse of the trust his mother established. When properly understood, the court order placed half of the financial responsibility for Brian’s education on Robert Goldman. That order did not concern itself with the source of the funds Robert Goldman used to comply with the order’s terms, nor should it have. Indeed, in the typical dissolution case, the court and the parties are concerned that payment orders be complied with; usually, no one addresses (or cares in the slightest) how a party obtains the means to comply. The court order in the present case meant that if Robert Goldman failed to take whatever steps were necessary to comply with his court-ordered obligation to ensure that half of Brian’s educational expenses were paid (somehow, by someone), then the blame for this failure would fall on Robert Goldman, regardless of the reason. Any fraud or crime Robert Goldman used to ensure that his court-ordered obligation was met should be addressed directly on its own, not obliquely through a distorted construction of the trial court’s orders. Whatever the outcome in proceedings addressed directly to Robert Goldman’s conduct regarding Brian’s trust, the conclusion in the present case must be the same: because Robert Goldman did not violate any orders of the trial court in this dissolution proceeding, we must affirm the trial court’s order denying attorney fees under section 508(b) of the Act. I respectfully dissent from the majority’s failure to do so.